DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed May 17, 2022 is acknowledged and has been entered.  Claims 75, 78-80, 85, 88-90 have been canceled.  Claims 73, 74, 82-84, and 92 have been amended.

2.	As before noted, Applicant elected the species of the invention in which the CD40 agonist is FGK45, the tumor associated antigen (TAA) is TRP1, the TLR agonist binds to a TLR expressed by professional antigen presenting cells (APCs), the TLR agonist is a TLR4 agonist, and the nanoparticles comprise chitosan.

3.	Claims 73, 74, 76, 77, 81-84, 86, 87, 91, and 92 are pending in the application and have been examined.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed application is acknowledged.  
However, claims 73, 74, 76, 77, 81-84, 86, 87, 91, and 92 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US17/60064), namely November 4, 2017.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed November 17, 2021.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 82 and 92 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 82 and 92 are indefinite for the following reasons:
The claims use of the designation “1B1.3A” as the sole means of identifying the claimed IL-10 receptor blocking antibody.  The use of such laboratory or clinical designations only to identify a particular antibody renders the claims indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars1 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).  
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering a nanoparticle comprising the antibody to a subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby. 
Alternatively, if preferable, Applicant might obviate this issue by clearly stating for the record that the particular antibody that is to be used as in accordance with the instant claims is an antibody identified by a particular registry number (e.g., CAS Registry Numbers or FDA Unique Ingredient Identifier (UNII)).2  However, if Applicant were to state for the record that this is the case, the identity of the antibody will be established and this issue with respect to the identity of the antibody referred to by the claims using the designation “1B1.3A” will be resolved.    
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention3.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 73, 74, 76, 77, 81-84, 86, 87, 91, and 92 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 6 of the amendment filed May 17, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are directed to a composition comprising nanoparticles comprising “a CD40 agonist antibody”, which is only described as being a “derivative” of an antibody having the designation “FGK45”, which has “CD40 agonist activity”, as well as a “derivative” of the IL-10 receptor blocking antibody 1B1.3A, which acts to block “IL-10 receptor activity”.  Neither of the materials to which the claims are directed is adequately described with any of the requisite clarity and particularity necessary to permit one skilled in the art to immediately envisage, recognize, or distinguish at least a substantial number of either material.  This is because the material are described by function alone.  The derivative of the antibody FGK45 must have “CD40 agonist activity” and the derivative of antibody 1B1.3A must be capable of blocking “IL-10 receptor activity”.  However neither of these materials is described as having any particular structural features and moreover members of the claimed genus of “derivatives” of either antibody need not share any particularly identifying structural features, which account for their respective functionalities.  Put another way, there is no correlation between any one particularly identifying material or structural feature and the function that each member of the claimed plurality of “derivatives” of either antibody must have.  Furthermore, although it is understood that each material is somehow derived from an antibody, it is not evident how.  Here it does not appear that the specification describes with clarity and particularity at least a substantial number of the claimed derivatives of the IL-10 receptor blocking antibody 1B1.3A, which act to block “IL-10 receptor activity” and which are suitably and effectively used in the course of practicing the claimed invention to achieve the claimed therapeutic objective of treating any given tumor in any given subject.  Similarly it appears that the specification fails to describe with any of the requisite clarity and particularity a substantial number of the claimed derivatives of the CD40 agonist antibody FGK45, which exhibit “CD40 agonist activity” and which are suitably and effectively used in the course of practicing the claimed invention to achieve the claimed therapeutic objective of treating any given tumor in any given subject.  For these reasons the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).        
Adding to the reasons why the disclosure of the “derivatives” of antibodies is not sufficient to adequately describe the claimed invention, it is noted that it is not even clear what it is that each must actually do.  The “derivative” of the CD40 agonist antibody FGK45 must exhibit “CD40 agonist activity”, but what is this?  The antibody is not CD40 and is not reasonably expected to exhibit any activity of CD40, much less the agonist activity thereof.  What is it that the “derivative” of the CD40 agonist antibody FGK45 must actually be capable of doing?  It is not evident.  Similarly, although the “derivative” of the IL-10 receptor blocking antibody 1B1.3A must have “IL-10 receptor blocking activity”, it is not immediately evident what it must actually do or to what extent it must block an activity of an IL-10 receptor.  
With further regard to the claimed “derivatives” of the CD40 agonist antibody FGK45, because the “derivatives” need not have any particular structure or moreover share any of the particularly identifying structural features of the antibody designated FGK45, it follows then that the antibody FGK45 is not reasonably regarded as representative of the genus as a whole.  This again is because there is no correlation between any one particularly identifying structural feature that is shared by antibody FGK45 and at least a substantial number of the other members of the genus of “derivatives” and their common ability to exhibit “CD40 agonist activity”.  The same is true of the IL-10 receptor blocking antibody 1B1.3A.  Since there is no correlation between any one particularly identifying material and/or structural feature that is shared by at least most members of the genus of “derivatives” of the IL-10 receptor blocking antibody 1B1.3A and their common ability to exhibit “IL-10 receptor blocking activity”, antibody 1B1.3A is not reasonably considered representative of the genus as a whole.  
It cannot be predicted whether any given “derivative” of an antibody will exhibit  “CD40 agonist activity” or “IL-10 receptor blocking activity”, especially considering the breadth of the claims (as noted previously the subject to whom the claims are directed is not necessarily a human4).  This is in part because a given derivative of an antibody may bind to an antigen to act as an agonist to stimulate or drive an activity of the antigen, where a different derivative of an antibody may bind to the antigen to act as an antagonist to inhibit the activity of the antigen; and yet another antibody may bind to an antigen without affecting its functionality.5  
In effect, a material that is suitably and effectively used as a “derivative” of either the CD40 agonist antibody FGK45 or the IL-10 receptor blocking antibody 1B1.3A when practicing the claimed invention to achieve the claimed objective can only be identified by empirical testing.6   
Here again Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of the genus of materially, structurally, and functionally (mechanistically) disparate materials to which the claims are directed.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.
Given the facts the claims merely bid one skilled in the art to finish the inventive process by discovering “derivatives” of the CD40 agonist antibody FGK45 and the IL-10 receptor blocking antibody 1B1.3A, which can be used to practice the claimed invention so as to achieve the claimed objective.   
However, as before noted, “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Then, as discussed in the preceding Office action, since the “subject” is not necessarily a mouse, it cannot be predicted whether the CD40 agonist antibody having the designation “FGK45”, which binds to mouse CD40, will be an antibody that is suitably used to treat a tumor in a given “subject” (mammal) such as a human.7
Then, as also discussed previously, while it is not evident which specific activity or biologic function of CD40 in any given “subject” (mammal) must be enhanced by the antibody or its derivative, if the latter might be an antibody, Applicant is reminded of a decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
In this instance the specification describes a single antibody having the designation “FGK45” as being an antibody that is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective, but inasmuch as the claims are not so limited and are instead directed to any of a genus of structurally disparate antibodies, which are described by functionality alone, “FGK45” is not adequately representative of the claimed genus as a whole.  Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

While one could test a plurality of structurally disparate derivatives of antibody FGK45 to determine which, if any, have the requisite functional characteristics of the claimed derivative, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, again, it seems that in this case the actual inventive work of producing at least a substantial number of the claimed derivatives would be left for subsequent inventors to complete. 
To expound upon this point, it is noted that  the Federal Circuit has decided that a generic statement that defines a genus of substances (e.g., antibodies) by only their functional activity, i.e., the ability to act as an agonist of CD40, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an derivative of antibody FGK45, which can be used in practicing the claimed invention, so as to achieve the claimed therapeutic objective; without such material, it is impossible to practice the invention.
Although the skilled artisan could potentially identify derivatives that might be used in practicing the claimed invention by screening a plurality of structurally disparate derivatives to determine which, if any, exhibit “CD40 agonist activity” and which, if any, are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of derivatives to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify such material, which has “CD40 agonist activity” and is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.    
Turning to another issue, as noted above, Applicant elected the species of the invention in which the CD40 agonist antibody is an antibody having the designation “FGK45”.  This particular antibody is known to specifically bind to a mouse CD40 polypeptide, but it has been reported that “FGK45” does not cross-react to bind to human CD40.8  Therefore it is submitted that unless the subject to whom the claims is a mouse the claimed invention may not be practiced as it is intended (i.e., to treat a tumor in a subject).  More to point however it is submitted that it cannot be predicted if the antibody can be effectively used to treat a tumor in any given mammalian species other than a mouse since it cannot be presumed a priori that just because the antibody binds to mouse CD40 is also capable of binding to CD40 in any given “subject” so as to act as an agonist thereof and be suitably and effectively used in practicing the claimed invention as intended.9  
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  In this case, because the claims encompass a genus of antibodies having the ability to block binding of a ligand to a receptor or vice versa, but which otherwise vary structurally and perhaps also functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. 
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “derivatives” the CD40 agonist antibody FGK45 and the IL-10 receptor blocking antibody 1B1.3A, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

10.	Claims 73, 74, 76, 77, 81-84, 86, 87, 91, and 92 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and/or using any composition or method encompassed by the claims, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 7 of the amendment filed May 17, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice10), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that the claimed invention can be used to treat any given tumor in any given subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify materials that exhibit either “CD40 agonist activity” or “IL-10 receptor blocking activity”, which are suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to another issue, with particular regard to claims 82 and 92, which are drawn to a particular IL-10 receptor blocking antibody having the designation “1B1.3A”, 
it is unclear if a cell line that produces an antibody having the exact structural and chemical identity of the antibody to which the claims refer is known and publicly available, or can be reproducibly isolated without undue experimentation.  
In addition, it is unclear if a cell line that produces an antibody having the exact structural and chemical identity of the antibody “B9E9” to which the claims 25 and 27 refer is known and publicly available, or can be reproducibly isolated without undue experimentation, because different laboratories may use the same laboratory designations to define completely distinct cell lines (e.g., hybridomas) and antibodies produced thereby, which may or may not have the same binding specificity. 
Without access to the antibody itself or a cell line (e.g., hybridoma) producing the antibody to which the claims refer, it would not be possible to practice the claimed invention, because it would not be possible to make the antibody.  Therefore, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.   
M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.  
Although the specification suggests that antibody was perhaps acquired for use by Applicant, there is uncertainty as to whether the antibody or a cell line (e.g., a hybridoma) producing the antibody is freely available for use by the public.  M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, the fact that Applicant was perhaps able to obtain the material in question prior to the filing date of the application does not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public. 
Applicant is invited to clarify the record by first identifying the antibody to which claims 82 and 92 are directed and then in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibody or a cell line (e.g., a hybridoma) producing the antibody is known and readily available, the Office will accept the showing.  
M.P.E.P. § 2404.01 states:  

The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).

However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
In any event, and particularly if the monoclonal antibody or the hybridoma producing the monoclonal antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112(a)  (see 37 C.F.R. 1.801-1.809).  
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
	If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 C.F.R. §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See M.P.E.P. § 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 C.F.R. § 1.809 (d). 
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 73, 74, 81-84, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017024296-A1 in view of Yousefpour  et al. (Int. J. Nanomedicine. 2011; 6: 1977-90).
	Beginning at page 8 of the amendment filed May 17, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	WO2017024296-A1 (Khalil et al.) teaches a composition comprising nanoparticles comprising a CD40 agonist antibody or more particularly FGK45,  a TLR4 agonist or more particularly monophosphoryl lipid A (MPL), an IL-10 receptor-blocking antibody or an IL-10-blocking antibody, and a vaccine adjuvant; see entire document (e.g., Summary of the Invention).  Khalil et al. teaches the IL-10 receptor blocking antibody is one having the designation 1B1.3A (see, e.g., Summary of the Invention).  Khalil et al. teaches the therapeutic agents (e.g., a TLR agonist) may be administered with the nanoparticles in a single composition or alternatively the agents may be inside the nanoparticles – as cargo (see, e.g., Summary of the Invention).  Khalil et al. teaches the nanoparticles comprise chitosan (see, e.g., Summary of the Invention).  Khalil et al. teaches a method of treating a tumor in a subject comprising administering to the subject an effective amount of the composition comprising the disclosed nanoparticles (see, e.g., Summary of the Invention).     
  	Khalil et al. does not expressly teach the nanoparticles comprise an antibody specific for a tumor-associated antigen on their surfaces.  
Yousefpour et al. teaches the targeted delivery of chitosan-based nanoparticles carrying a therapeutic agent as cargo, which have been surface-functionalized with an anti-tumor associated antigen antibody; see entire document (e.g., the abstract).  As Yousefpour et al. discloses, the nanoparticles are capable of discriminating between cells expressing the antigen and cells not expressing the antigen, so as to have the potential to be used efficaciously in active targeted drug delivery with reduced off-target side effects (see, e.g., the abstract). 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method the method disclosed by Khalil et al. using nanoparticles, which have been surface-functionalized with an anti-tumor associated antigen antibody, as suggested by Yousefpour et al.  This is because Yousefpour et al. discloses such nanoparticles are capable of discriminating between cells expressing the antigen and cells not expressing the antigen, so as to have the potential to be used efficaciously in active targeted drug delivery with reduced off-target side effects discloses.  It follows then that one ordinarily skilled in the art would have been motivated to do so in order to more efficaciously treat a tumor using the compositions comprising nanoparticles carrying as cargo therapeutically effective agents.
	Applicant has argued that WO2017024296-A1 is not prior art.
In response, as explained above, claims 73, 74, 76, 77, 81-84, 86, 87, 91, and 92 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed because those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, because the claims stand rejected under 35 U.S.C. § 112(a), the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US17/60064), namely November 4, 2017, and therefore WO2017024296-A1, published February 9, 2017, is prior art.

15.	Claims 73, 76, 77, 84, 86, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017024296-A1 in view of Yousefpour  et al. (Int. J. Nanomedicine. 2011; 6: 1977-90), as applied to claim 73-75, 78-85, 88, 89, 91, and 92 above, and further in view of Sakai et al. (Melanoma Res. 1997 Apr; 7 (2): 83-95).
	Each of WO2017024296-A1 (Khalil et al.) and  Yousefpour  et al. teaches that which is set forth in the above rejection of claims 73-75, 78-85, 88, 89, 91, and 92 but neither one expressly teaches the use of nanoparticles that are surface-functionalized with an anti-tumor associated antigen antibody that specifically binds to the melanoma associated antigen TRP1.
	This deficiency is remedied by the teachings of Sakai et al.
Sakai et al. teaches	TRP1 is a melanoma-associated antigen that is suitably used as a therapeutic target; see entire document (e.g., the abstract).  
In view of the teachings of Sakai et al. it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to practice the method the method disclosed by Khalil et al. using nanoparticles, which, as suggested by Yousefpour et al., have been surface-functionalized with an anti-tumor associated antigen antibody, or more particularly, as suggested by Sakai et al., an antibody that specifically binds to TRP1.  One ordinarily skilled in the art would have been motivated to do so in order to treat melanoma using the compositions comprising the nanoparticles, as suggested by the prior art.

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

17.	Claims 73-75, 78-85, 88, 89, 91, and 92 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 131-150 of copending Application No. 15/750,496 in view of Yousefpour  et al. (Int. J. Nanomedicine. 2011; 6: 1977-90) and Wen et al. (Mar. Drugs. 2011; 9 (6): 1038-55).
The claims of the copending application are herein drawn to a composition comprising nanoparticles comprising a CD40 agonist antibody on the surface and a TLR4 agonist as internal cargo, wherein the antibody is FGK45, the TLR4 agonist is MPL, and the nanoparticles comprise chitosan, and a method of treating a tumor in a subject comprising systemically or intratumorally administering to the subject the composition comprising nanoparticles comprising a CD40 agonist antibody on the surface and a TLR4 agonist as internal cargo.  According to claim 139 the method further comprises administering an IL10 receptor blocking antibody or an IL10 blocking antibody. 
The claims of the copending application do not recite the nanoparticles comprise an IL10 receptor blocking antibody or an IL10 blocking antibody, but given the recitation of the additional step by claim 139 of the copending application of the administration of an IL10 receptor blocking antibody or more particularly the antibody designated 1B1.3A (claim 140) or an IL10 blocking antibody, it would have been obvious to administer the IL10 receptor blocking antibody or an IL10 blocking antibody as a component of the nanoparticles (as in accordance with the claims of the instant application). 
Then, too, it is noted that although the claims of the copending application do not recite the nanoparticles comprise on their surfaces an antibody that specifically binds to a tumor associated antigen, it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  This is particularly evident in view of the teachings of Yousefpour et al., which describes the targeted delivery of chitosan-based nanoparticles carrying a therapeutic agent as cargo, which have been surface-functionalized with an anti-tumor associated antigen antibody; see entire document (e.g., the abstract).  As Yousefpour et al. discloses, the nanoparticles are capable of discriminating between cells expressing the antigen and cells not expressing the antigen, so as to have the potential to be used efficaciously in active targeted drug delivery with reduced off-target side effects (see, e.g., the abstract). 
Finally, although the claims of the copending application do not recite the nanoparticles comprise a pro-inflammatory agent or vaccine adjuvant, it is submitted that this too would be seen as an obvious variation, especially in light of the teachings of Wen et al., which discloses chitosan nanoparticles that act as an adjuvant to promote both Th1 and Th2 immune responses induced by an antigen; see entire document (e.g., the abstract).  Wen et al. reports their results suggest that chitosan nanoparticles (CNP) have a strong potential to increase both cellular and humoral immune responses, while eliciting a balanced Th1/Th2 response, and that CNP may be a safe and efficacious adjuvant candidate suitable for a wide spectrum of therapeutic vaccines for cancer (see, e.g., the abstract).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

At page 9 of the amendment filed May 17, 2022 Applicant has requested that this issue, as well as the following issue, be held in abeyance until an indication of allowable subject matter.
Applicant’s remark has been carefully considered but such issues may not be held in abeyance.
Concerning a fully responsive reply to a non-final Office action, it is noted that 37 C.F.R. § 1.111(b) states: 

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section [underling added for emphasis].

The issue at hand is not a matter of form, but rather the substantive issue.  An amendment which does not comply with the provisions of 37 C.F.R. 1.121(b), (c), (d), and (h) may be held not fully responsive.  See M.P.E.P. § 714.02.  Accordingly, Applicant should either traverse the propriety of this ground of rejection or remedy the issue by appropriately amending the claims in this application (or the application with conflicting claims) or by filing a terminal disclaimer.

18.	Claims 73-89, 91, and 92 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 131-150 of copending Application No. 15/750,496 in view of Yousefpour  et al. (Int. J. Nanomedicine. 2011; 6: 1977-90) and Wen et al. (Mar. Drugs. 2011; 9 (6): 1038-55) and in further view of Sakai et al. (Melanoma Res. 1997 Apr; 7 (2): 83-95).
The claims of the copending application are herein drawn to a composition comprising nanoparticles comprising a CD40 agonist antibody on the surface and a TLR4 agonist as internal cargo, wherein the antibody is FGK45, the TLR4 agonist is MPL, and the nanoparticles comprise chitosan, and a method of treating a tumor in a subject comprising systemically or intratumorally administering to the subject the composition comprising nanoparticles comprising a CD40 agonist antibody on the surface and a TLR4 agonist as internal cargo.  According to claim 139 the method further comprises administering an IL10 receptor blocking antibody or an IL10 blocking antibody. 
Each of Yousefpour et al. and Wen et al. teaches that which is set forth in the above provisional rejection.
Although the claims of the copending application do not recite the nanoparticles comprise on their surfaces an antibody that specifically binds to a tumor associated antigen, and even though Yousefpour et al., in particular, does not teach the tumor associated antigen to be targeted in using the disclosed nanoparticles to treat melanoma is TRP1, it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application in view of the teachings of Sakai et al.  This is because Sakai et al. teaches TRP1 is a melanoma-associated antigen that is suitably used as a therapeutic target; see entire document (e.g., the abstract).  Therefore in view of the teachings of Sakai et al. it would have been obvious to practice the method according to the claims of the copending application with the modifications suggested by the teachings of Yousefpour et al. and Wen et al. to treat melanoma using nanoparticles comprising an antibody that specifically binds to TRP1 on the surface of melanoma cells.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
19.	No claim is allowed.


20.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Byrne et al. (Cancer Immunol. Res. 2015 Oct 1; 3 (10 Suppl.): Abstract: PR07; pp. 1-5) teaches the use of an agonistic CD40 antibody, namely FGK45 in combination with chemotherapy to drive tumor regression and suggests the results of their study indicates that T cell immune surveillance can be effective against this otherwise highly immunosuppressive pancreatic tumors if triggered by robust vaccination.	
Richman et al. (Cancer Immunol. Res. 2014 Jan; 2 (1): 19-26) teaches anti-CD40 antibody FGK45 and discloses that their study suggests that the potency of different anti-CD40 antibodies is dependent upon the epitope of CD40 that is recognized by the antibody.
Sanchez et al. (J. Immunol. 2007; 178: 1564-72) teaches the use of a combination of TLR agonists and CD40 agonists to increase antigen-specific CTLs expansion is more effective than either one alone.
Murugaiyan et al. (J. Immunol. 2007 Feb 15; 178 (4): 2047-55) teaches IL-10 plays a pro-tumor role and that lower levels of CD40L expression on T cells induced IL-10-mediated suppression of tumor-regressing effector CD8+ T cells.
Shahbazi et al. (Biomatter. 2012 Oct 1; 2 (4): 296-312) teaches activating antigen presenting cells using nanoparticles comprising an agonist antibody of CD40 designated FGK45 to improve the activation of B-cells.
Van De Voot et al. (J. Immunother. 2013 Jan; 36 (1): 29-40; author manuscript; pp. 1-24) teaches intratumoral delivery of an agonistic anti-CD40 antibody and MPL induces local and systemic antitumor effects.
Hubbell et al. (Nature. 2009 Nov 26; 462 (7272): 449-60) reviews the use of nanoparticles to deliver immunomodulating therapeutics to tumors.
Shi et al. (Mol. Immunol. 2015 Aug; 66 (2): 208-15) teaches the synergistic activation of macrophages using a combination that includes an agonistic anti-CD40 antibody and MPL.
Newly cited, Alhakeem et al. (Ann. N. Y. Acad. Sci. 2015 Dec; 1362 (1): 239-49; author manuscript; pp, 1-17) teaches an anti-mouse IL-10 receptor antibody designated 1B1.3A.


21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
August 28, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/.     
        
        2 Applicant is advised that, per M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing. However, it is also noted that M.P.E.P. § 2404.01 states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 
        3 See M.P.E.P. § 2172 (II).
        4 The term “subject” is defined by the specification to encompass “all mammalian species, including, but not limited to, humans, non-human primates, dogs, cats, rodents (such as rats, mice and guinea pigs), cows, pigs, sheep, goats, horses, and the like” (page 15 of the specification). 
        
        5 As previously noted, this position is supported, for example, by the teachings of Stancovski et al. (Proceedings of the National Academy of Science USA. 1991; 88: 8691-8695).
        
        6 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        7 With particular regard to claims 82 and 92, which are drawn to the method and composition according to the preceding claims, wherein the nanoparticles comprise the anti-IL-10 receptor blocking antibody designated “1B1.3A”, it is aptly noted that this antibody is known to bind to mouse IL-10 receptor.  It is not known if it binds to the IL-10 receptor(s) of other species of mammalian animals (e.g., dogs), but it does not cross-react to bind to human IL-10 receptor (see, e.g., https://bxcell.com/product/m-il-10r/).
        8 See, e.g., https://www.antibodies.com/cd40-antibody-fgk45-5-a251036. 
        
        9 Again, the very same issue applied to claims 82 and 92 with respect to the anti-IL-10 receptor blocking antibody designated “1B1.3A”, which is known to bind to mouse IL-10 receptor, since it is not known if it binds to the IL-10 receptor(s) of other species of mammalian animals (e.g., dogs).  This antibody, however, is known not to bind to human IL-10 receptor (see, e.g., https://bxcell.com/product/m-il-10r/).
        10 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.